                                                                                  1   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135

                                                                                  5   Attorneys for Defendants NELNET LOAN SERVICES
                                                                                      and GREAT LAKES EDUCATIONAL LOAN
                                                                                  6   SERVICES

                                                                                  7

                                                                                  8                                     UNITED STATES DISTRICT COURT

                                                                                  9                                         DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   AMANDA GATES,                                     CASE NO.: 2:19-cv-01710-APG-VCF
                                                                                 11                        Plaintiff,
                                            100 North City Parkway, Suite 1600




                                                                                                                                        JOINT MOTION AND ORDER
                                                Las Vegas, NV 89106-4614




                                                                                 12   v.                                                EXTENDING DEFENDANTS NELNET
                                                                                                                                        LOAN SERVICES AND GREAT LAKES
                                                      702.382.2101




                                                                                 13   EQUIFAX INFORMATION SERVICES,                     EDUCATIONAL LOAN SERVICE’S
                                                                                      LLC; NAVIENT; NELNET LOAN                         TIME TO FILE AN ANSWER OR
                                                                                 14   SERVICES; GREAT LAKES                             OTHERWISE RESPOND TO
                                                                                      EDUCATIONAL LOAN SERVICES;                        PLAINTIFF’S COMPLAINT
                                                                                 15   TRANS UNION LLC; AND U.S.
                                                                                      BANKCORP,                                         (FIRST REQUEST)
                                                                                 16
                                                                                                           Defendants.
                                                                                 17

                                                                                 18              Plaintiff AMANDA GATES (“Plaintiff”) and Defendants NELNET LOAN SERVICES

                                                                                 19   and GREAT LAKES EDUCATIONAL SERVICES (“Nelnet Defendants”), by and through their

                                                                                 20   respective counsel, file this Joint Motion Extending Nelnet Defendants’ Time to File an Answer

                                                                                 21   or Otherwise Respond to Plaintiff’s Complaint.

                                                                                 22              On October 1, 2019, Plaintiff filed her Complaint. The current deadlines for the Nelnet

                                                                                 23   Defendants to answer or otherwise respond to Plaintiff’s Complaint are October 25, 2019 and

                                                                                 24   November 7, 2019. The claims at issue necessitate additional time for fact-finding. Further, the

                                                                                 25   Nelnet Defendants are in the process of acquiring and reviewing all relevant documents so they

                                                                                 26   can meaningfully respond to the specific allegations contained in Plaintiff’s Complaint.

                                                                                 27   Moreover, undersigned counsel was just retained by the Nelnet Defendants in this action, and

                                                                                 28   therefore requires additional time to investigate the allegations and claims asserted against the
                                                                                      19916603

                                                                                                                                        1
                                                                                  1   Nelnet Defendants. Plaintiff has no opposition to Nelnet Defendants’ request for an extension
                                                                                  2   until November 15, 2019, to file an answer or otherwise respond to Plaintiff’s Complaint.
                                                                                  3              The parties submit that this is the first joint motion for extension of time for Nelnet
                                                                                  4   Defendants to respond to Plaintiff’s Complaint, the request is not brought for purpose of delay,
                                                                                  5   and good cause exists for granting the same.1
                                                                                  6              DATED this 4th day of November, 2019.
                                                                                  7                                                                  BROWNSTEIN HYATT FARBER
                                                                                                                                                     SCHRECK, LLP
                                                                                  8
                                                                                                                                                     By: /s/ Emily A. Ellis
                                                                                  9                                                                     Emily A. Ellis, Esq.
                                                                                                                                                        Nevada Bar No. 11956
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                                     100 North City Parkway, Suite 1600
                                                                                                                                                        Las Vegas, NV 89106-4614
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                                                        Attorneys for Defendants NELNET LOAN
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                                     SERVICES and GREAT LAKES
                                                      702.382.2101




                                                                                                                                                        EDUCATIONAL LOAN SERVICES
                                                                                 13
                                                                                                                                                     HAINES & KRIEGER, LLC
                                                                                 14
                                                                                                                                                     By: /s/ David H. Krieger
                                                                                 15                                                                     David H. Krieger, Esq.
                                                                                                                                                        Nevada Bar No. 9086
                                                                                 16                                                                     8985 S. Eastern Ave., Suite 350
                                                                                                                                                        Henderson, NV 89123
                                                                                 17                                                                     Email: dkrieger@hainesandkrieger.com
                                                                                 18                                                                     and
                                                                                 19                                                                  KNEPPER & CLARK LLC
                                                                                 20                                                                  By: /s/ Matthew I. Knepper
                                                                                 21                                                                     Matthew I. Knepper, Esq.
                                                                                                                                                        Nevada Bar No. 12796
                                                                                 22                                                                     Miles N. Clark, Esq.
                                                                                                                                                        Nevada Bar No. 13848
                                                                                 23                                                                     5510 S. Fort Apache Road, Suite 30
                                                                                                                                                        Las Vegas, NV 89148-7700
                                                                                 24                                                                     Emails:
                                                                                                                                                        matthew.knepper@knepperclark.com
                                                                                 25                                                                     miles.clark@knepperclark.com

                                                                                 26                                                                     Attorneys for Plaintiff AMANDA GATES

                                                                                 27
                                                                                 28   1
                                                                                          A Proposed Order granting the motion is attached hereto as Exhibit A.
                                                                                      19916603                                                   2
                                                                                  1                                     CERTIFICATE OF SERVICE
                                                                                  2              Pursuant to Fed.R.Civ.P.5(b), and Section IV of District of Nevada Electronic Filing
                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,
                                                                                  4   LLP, and that the foregoing JOINT MOTION AND [PROPOSED] ORDER EXTENDING
                                                                                  5   DEFENDANTS NELNET LOAN SERVICES and GREAT LAKES EDUCATIONAL
                                                                                  6   LOAN SERVICE’S TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO
                                                                                  7   PLAINTIFF’S COMPLAINT (FIRST REQUEST) was served via electronic service on the
                                                                                  8   4th day of November, 2019, and to the addresses shown below:
                                                                                  9   Jennifer R. Bergh, Esq.                             Trevor Waite, Esq.
                                                                                      QUILLING SELANDER LOWNDS                            ALVERSON TAYLOR & SANDERS
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   WINSLETT & MOSER, P.C.                              6605 Grand Montecito Parkway, Suite 200
                                                                                      6900 N. Dallas Parkway, Suite 800                   Las Vegas, NV 89149
                                                                                 11   Plano, TX 75024                                     Email: twaite@alversontaylor.com
                                            100 North City Parkway, Suite 1600




                                                                                      Email: jbergh@qslwm.com
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                       Designated Attorney for Personal Service for
                                                      702.382.2101




                                                                                      Counsel for Defendant Trans Union LLC               Counsel for Trans Union LLC
                                                                                 13
                                                                                      David H. Krieger, Esq.                              Matthew I. Knepper, Esq.
                                                                                 14   HAINES & KRIEGER, LLC                               Miles N. Clark, Esq.
                                                                                      8985 S. Eastern Ave., Suite 350                     KNEPPER & CLARK LLC
                                                                                 15   Henderson, NV 89123                                 5510 S. Fort Apache Road, Suite 30
                                                                                      Email: dkrieger@hainesandkrieger.com                Las Vegas, NV 89148
                                                                                 16                                                       Emails:
                                                                                      Attorneys for Plaintiff Amanda Gates                matthew.knepper@knepperclark.com
                                                                                 17                                                       miles.clark@knepperclark.com
                                                                                 18                                                       Attorneys for Plaintiff Amanda Gates
                                                                                 19   Michael R. Ayers, Esq.                              Jeremy J. Johnson, Esq.
                                                                                      HOLLEY, DRIGGS, WALCH, FINE,                        CLARK HILL PLLC
                                                                                 20   PUZEY, STEIN & THOMPSON                             3800 Howard Hughes Parkway, Suite 500
                                                                                      800 S. Meadow Parkway, Suite 800                    Las Vegas, NV 89169
                                                                                 21   Reno, NV 89521                                      Email: jthompson@clarkhill.com
                                                                                      Email: mayers@nevadafirm.com
                                                                                 22                                                       Attorneys for Defendant Equifax Information
                                                                                      Attorneys for Defendant                             Services, LLC
                                                                                 23   Navient Solutions, LLC
                                                                                 24
                                                                                      ...
                                                                                 25
                                                                                      ...
                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19916603                                        3
                                                                                  1
                                                                                      Dominica C. Anderson, Esq.
                                                                                  2   Tyson E. Hafen, Esq.
                                                                                      DUANE MORRIS, LLP
                                                                                  3   100 North City Parkway, Suite 1560
                                                                                      Las Vegas, NV 89106
                                                                                  4   Email: dcanderson@duanemorris.com
                                                                                      tehafen@duanemorris.com
                                                                                  5
                                                                                      Attorneys for Defendant U.S. BankCorp
                                                                                  6

                                                                                  7

                                                                                  8                                      /s/ Paula Kay
                                                                                                                        an employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19916603                                    4
                                                                       B ROWNSTEIN H YATT F ARBER S CHRECK , LLP
                                                                               100 North City Parkway, Suite 1600
                                                                                   Las Vegas, NV 89106-4614
                                                                                         702.382.2101




           28
                27
                     26
                          25
                               24
                                    23
                                         22
                                              21
                                                   20
                                                        19
                                                             18
                                                                  17
                                                                         16
                                                                               15
                                                                                       14
                                                                                               13
                                                                                                       12
                                                                                                               11
                                                                                                                    10
                                                                                                                         9
                                                                                                                             8
                                                                                                                                 7
                                                                                                                                     6
                                                                                                                                         5
                                                                                                                                             4
                                                                                                                                                 3
                                                                                                                                                     2
                                                                                                                                                                        1




19916603
                                                                                                                                                     EXHIBIT A:
                                                                                                                                                     [Proposed] Order




5
                                                                                                                                                                        INDEX OF EXHIBITS
   EXHIBIT A

[PROPOSED] ORDER
                                                                                  1

                                                                                  2

                                                                                  3

                                                                                  4

                                                                                  5

                                                                                  6

                                                                                  7

                                                                                  8                            UNITED STATES DISTRICT COURT
                                                                                  9                                DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11   AMANDA GATES,                         CASE NO.: 2:19-cv-01710-APG-VCF
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12               Plaintiff,                ORDER RE JOINT MOTION
                                                                                                                            EXTENDING DEFENDANTS NELNET
                                                      702.382.2101




                                                                                 13   v.                                    LOAN SERVICES AND GREAT LAKES
                                                                                                                            EDUCATIONAL LOAN SERVICE’S
                                                                                 14   EQUIFAX INFORMATION SERVICES,         TIME TO FILE AN ANSWER OR
                                                                                      LLC; NAVIENT; NELNET LOAN             OTHERWISE RESPOND TO
                                                                                 15   SERVICES; GREAT LAKES                 PLAINTIFF’S COMPLAINT
                                                                                      EDUCATIONAL LOAN SERVICES;
                                                                                 16   TRANS UNION LLC; AND U.S.
                                                                                      BANKCORP,
                                                                                 17
                                                                                                  Defendants.
                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19911139                              1
                                                                                  1              The Court having considered the Joint Motion Extending Defendants Nelnet Loan
                                                                                  2   Services and Great Lakes Educational Loan Service’s Time to File an Answer or Otherwise
                                                                                  3   Respond to Plaintiff’s Complaint (First Request) (“Joint Motion for Extension of Time”), finds as
                                                                                  4   follows:
                                                                                  5              IT IS HEREBY ORDERED that the Joint Motion for Extension of Time is GRANTED.
                                                                                  6              IT IS FURTHER ORDERED that Defendants Nelnet Loan Services and Great Lakes
                                                                                  7   Educational Loan Service shall have up to and including November 15, 2019, to respond to
                                                                                  8   Plaintiff's Complaint.
                                                                                  9              DATED this 6th day of November, 2019
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                                                         CAM FERENBACH
                                            100 North City Parkway, Suite 1600




                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19911139                                          2
